PER CURIAM.
The motion was not an original one for a bill of particulars, but was one to require the plaintiff to obey an order directing her to serve a bill of particulars, and the only question presented is whether the plaintiff has complied with the order as made. We think that the bill of particulars furnished was sufficient, except in one respect. The plaintiff, after specifying the particular injuries suffered, alleges that she was “otherwise injured, to her damage,” etc. The original order required her to specify how she was “otherwise .injured,” but this provision she entirely ignored. We think the court erred, therefore, in wholly denying the motion, and that it should have granted it in so far as to require the plaintiff to comply with that portion of the order- which directed particulars “of the damage otherwise suffered.”
! The order appealed from should be modified accordingly, without costs of this appeal, and the motion granted to the extent indicated, with $10 costs to the defendant, to abide the event of the.action.